                                      United States Bankruptcy Court
                                      Northern District of Alabama
In re:                                                                                 Case No. 19-04372-TOM
Teenecia L Trannon                                                                     Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 1126-2           User: admin                 Page 1 of 2                   Date Rcvd: Jan 17, 2020
                               Form ID: pdf000             Total Noticed: 31


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 19, 2020.
db             +Teenecia L Trannon,    4717 40th Place North,     Birmingham, AL 35217-3855
10266042       +Amerisol,   P.O. Box 65018,    Baltimore, MD 21264-5018
10266045       +Bank of America,    c/o Brian Moyniham,    100 N Tyron Street,     Charlotte, NC 28255-0001
10266046       +Birmingham Water Works,    PO Box 830269,    Birmingham, AL 35283-0269
10266037       +Cash Monster,    9129 Parkway E,    Birmingham, AL 35206-1508
10266051       +Easy Money-Corporate Office,     Legal Department,    PO Box 3544,    Dublin, OH 43016-0269
10266052       +First Permier Bank,    PO Box 5524,    Sioux Falls, SD 57117-5524
10266053       +Global Payments,    Attn: Bankruptcy,    Po Box 66118,    Chicago, IL 60666-0097
10266038       +Herbivore Holdings, LLC,    3824 SE Carlton Street,     Portland, OR 97202-7636
10266039        Heritage Auto Finance,    1813 Ensley Avenue,     Birmingham, AL 35218
10266055       +Paragon Contracting Services, LLC,     PO Box 1123,    Minneapolis, MN 55440-1123
10279616        Pendrick Capital Partners II, LLC,     Peritus Portfolio Services II, LLC,     PO BOX 141419,
                 IRVING, TX 75014-1419
10266057       +Princeton Baptist,    c/o Medical Data Systems Inc.,     128 W. Center Avenue, Flr 2,
                 Sebring, FL 33870-3103
10266059       +Revenue REcovery Corporation,     612 Gay Street,    Knoxville, TN 37902-1603
10266062       +Wakefield & Associates,    PO Box 50250,    Knoxville, TN 37950-0250
10266064        Waypoint Resource Group,    P.O. Box 8588,    Round Rock, TX 78683-8588

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
10318524       +E-mail/Text: amscbankruptcy@adt.com Jan 18 2020 04:04:33       ADT Security Services Inc.,
                 3190 South Vaughn Way,    Aurora, CO 80014-3512
10318616       +E-mail/Text: g17768@att.com Jan 18 2020 04:01:05       AT&T Corp,    % AT&T Services, Inc,
                 Karen A. Cavagnaro - Lead Paralegal,    One AT&T Way, Room 3A104,     Bedminster, NJ 07921-2693
10266043       +E-mail/Text: g17768@att.com Jan 18 2020 04:01:05       AT&T Services Inc.,    James Grudus, Esq.,
                 One AT&T Way, Room 3A104,    Bedminster, NJ 07921-2693
10266040       +E-mail/Text: bnc@advanceamerica.net Jan 18 2020 04:03:05       Advance America, Cash Advance,
                 Centers of Al, LLC,    135 N Church Street,   Spartanburg, SC 29306-5138
10266041       +E-mail/Text: G2APCBANK@southernco.com Jan 18 2020 04:01:40        Alabama Power Company,
                 600 18th Street North,    Box 17N-0043,   Birmingham, AL 35203-2200
10266047       +E-mail/Text: dl-csgbankruptcy@charter.com Jan 18 2020 04:04:42        Bright House Networks,
                 151 London Parkway,    Birmingham, AL 35211-4541
10266049        E-mail/Text: bankruptcy@thecheckdepot.com Jan 18 2020 04:00:32        Check Depot,
                 211 Summit Parkway,    #116,   Birmingham, AL 35209
10266048       +E-mail/Text: bnc-capio@quantum3group.com Jan 18 2020 04:02:24        Capio Partners LLC,
                 2222 Texoma Parkway,    Suite 150,   Sherman, TX 75090-2481
10266050       +E-mail/Text: G06041@att.com Jan 18 2020 04:03:46       Directv, LLC,
                 by American InfoSource as agent,    PO Box 5072,    Carol Stream, IL 60197-5072
10266056       +E-mail/Text: peritus@ebn.phinsolutions.com Jan 18 2020 04:04:37
                 Pendrick Capital Parnters II, LLC,    c/o Peritus Protfolio Services II, LLC,     PO Box 141419,
                 Irving, TX 75014-1419
10266058       +E-mail/Text: bankruptcy@rentacenter.com Jan 18 2020 04:04:37        Rent A Center,
                 2046 Springdale Lane,    Birmingham, AL 35217-2028
10266060        E-mail/Text: bankruptcy.noticing@security-finance.com Jan 18 2020 04:01:12
                 SFC-Central Bankruptcy,    PO Box 1893,   Spartanburg, SC 29304-1893
10270389       +E-mail/Text: bankruptcy.noticing@security-finance.com Jan 18 2020 04:01:12
                 Security Finance Corporation,    Central Bankruptcy,    PO Box 1893,
                 Spartanburg, SC 29304-1893
10266061       +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Jan 18 2020 04:00:29
                 Verizon Wireless,    ATTN: Bankruptcy Dept,   1 Verizon Place,     Alpharetta, GA 30004-8510
10266063        E-mail/Text: ebankruptcy@woodforest.com Jan 18 2020 04:03:37        Woodforest Bank,
                 P.O. Box 7889,    Spring, TX 77387-7889
                                                                                               TOTAL: 15

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
10267126*        Directv, LLC,   by American InfoSource as agent,   PO Box 5072,   Carol Stream, IL 60197-5072
10266044      ##+Avante USA,   2950 S. Gessner Road,   Ste 265,   Houston, TX 77063-3751
10266054      ##+Medical Data Systems Inc.,   2150 15th Avenue,   Vero Beach, FL 32960-3436
                                                                                             TOTALS: 0, * 1, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.    Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.




        Case 19-04372-TOM13 Doc 41 Filed 01/19/20 Entered 01/19/20 23:56:03                          Desc
                          Imaged Certificate of Notice Page 1 of 3
District/off: 1126-2                  User: admin                        Page 2 of 2                          Date Rcvd: Jan 17, 2020
                                      Form ID: pdf000                    Total Noticed: 31


              ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 19, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 17, 2020 at the address(es) listed below:
              Bradford W. Caraway   ctmail@ch13bham.com, bhamch13@ecf.epiqsystems.com
              Paula C. Greenway   on behalf of Debtor Teenecia L Trannon noticing@greenwaylaw.com,
               greenwaylaw@gmail.com;r51565@notify.bestcase.com;legalasst@greenwaylaw.com
                                                                                            TOTAL: 2




          Case 19-04372-TOM13 Doc 41 Filed 01/19/20 Entered 01/19/20 23:56:03                                                Desc
                            Imaged Certificate of Notice Page 2 of 3
                                                                                        19-04372-TOM13
                                                                                                     1
                       UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA - SOUTHERN DIVISION

  In the Matter of:
   Teenecia L Trannon                        }      Case No: 19-04372-TOM13
   SSN: XXX-XX-7172                          }
      DEBTOR(S).                             }
                                             }
                                             }

                           ORDER AND NOTICE OF HEARING
This matter came before the Court on Thursday, January 16, 2020 11:00 AM, for a hearing on the
following:
     1) RE: Doc #6; Debtor's Motion to Impose Automatic Stay
     2) RE: Doc #30; Trustee's Objection to Confirmation and Motion to Dismiss Case
     3) Confirmation Hearing
Proper notice of the hearing was given and appearances were made by the following:
     Bradford W. Caraway (Trustee)
     Paula C. Greenway attorney for Teenecia L Trannon (Debtor)
     Teenecia L Trannon


It is therefore ORDERED, ADJUDGED and DECREED that:

   Based on the pleadings, the Motion is Granted temporarily and the automatic stay is
   imposed through February 19, 2020.

   Further, the clerk is directed to reschedule the section 341 first meeting of creditors for
   January 29, 2020 at 9:30 am.

   It is further Ordered, these matters are continued to February 13, 2020 at 11:15 am in
   courtroom number 3 of the Robert S. Vance Federal Building, 1800 5th Avenue North,
   Birmingham, Alabama.

Dated: 01/17/2020                                       /s/ TAMARA O. MITCHELL
                                                        TAMARA O. MITCHELL
                                                        United States Bankruptcy Judge




      Case 19-04372-TOM13 Doc 41 Filed 01/19/20 Entered 01/19/20 23:56:03                        Desc
                        Imaged Certificate of Notice Page 3 of 3
